December 1, 2015 Securities and Exchange Commission Office of Filings and Information Services 100 F. Street, NE Washington, D.C. 20549 Re: DREYFUS STRATEGIC MUNICIPALS, INC. File No.: 811-05245; 33-15939 To whom it may concern: Transmitted for filing is Form N-CSR for the above-referenced Registrant for the Annual period ended September 30, 2015. Please direct any questions or comments to the attention of the undersigned at (212) 922-6835. Very truly yours, /s/ Jesse Axman Jesse Axman Paralegal
